DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 6/24/2019, in which claims 1-10 were canceled, claims 11, 17 and 18 were amended, and claims 21-33 were newly added.  Claims 11-33 are pending and under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/025,022, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘022 application fails to disclose the method where fragmenting comprises contacting the target nucleic acid with a polymerase, where the polymerase has 3’ to 5’ exonuclease activity.  The ‘022 application generically discloses fragmenting by amplification, such as by PCR, which necessarily makes use of a polymerase.  However, there is no disclosure to indicate that the polymerase is one that has 3’ to 5’ exonuclease activity.  This species is unnamed in the disclosure of the ‘022 application.  Therefore, the ‘022 application does not provide support for claim 16.
Claim 16 has an effective filing date of 4/5/2011, which is the filing date of Application No. 13/080345.  Claims 11-15 and 17-33 have an effective filing date of 2/10/2011, which is the filing date of Application No. 13/080,345.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Specification
The disclosure is objected to because of the following informalities:
1. Paragraph [0072] is present within paragraph [0098].  Paragraph [0072] should be separate.  It describes Fig. 4, whereas paragraph [0098] describes Fig. 3.
2. Paragraph [00106] describes Fig. 12 and Fig. 13.  The description of Fig. 13 should be in a separate paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 19 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “(e) assembling a representation of a portion of the target nucleic acid from the sequence data.”  At paragraph [0119], the specification states the following:
[0119] As used herein, the term "sequencing representation" and/or grammatical equivalents thereof can refer to information that signifies the order and type of monomeric units in the polymer. For example, the information can indicate the order and type of nucleotides in a nucleic acid. The information can be in any of a variety of formats including, for example, a depiction, image, electronic medium, series of symbols, series of numbers, series of letters, series of colors, etc. The information can be at single monomer resolution or at lower resolution, as set forth in further detail below. An exemplary polymer is a nucleic acid, such as DNA or RNA, having nucleotide units. A series of "A," "T," "G," and "C" letters is a well known sequence representation for DNA that can be correlated, at single nucleotide resolution, with the actual sequence of a DNA molecule. Other exemplary polymers are proteins having amino acid units and polysaccharides having saccharide units.

Thus, the representation can be formed in the  human mind or by a human using pen and paper.  Accordingly, the claim recites an abstract idea of the mental process grouping.  Dependent claim 19 recites, “wherein step (e) comprises identifying the presence of a first barcode in one sequencing read and the presence of a corresponding barcode in another sequencing read of the sequence data, thereby indicating proximity between the two sequencing reads in the target nucleic acid.”  The additional limitation can be practiced in the human mind or by a human using pen and paper.  Thus, it is a further abstract idea of the mental process grouping.  Dependent claim 33 recites, “wherein the assembling comprises aligning sequence data of sequence reads of the library of fragments having corresponding barcodes.”  The additional limitation can be practiced in the human mind or by a human using pen and paper.  Thus, it is a further abstract idea of the mental process grouping.  
This judicial exception is not integrated into a practical application.  The claims comprise the additional elements of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a portion of the plurality of transposons are inserted into the target nucleic acid, wherein at least one transposon of the plurality of transposons comprises: a first transposase recognition site; a second transposase recognition site; and a barcode disposed therebetween, wherein the barcode comprises a double-stranded nucleic acid sequence comprising a first strand barcode; a second strand barcode; and a first primer site; and (b) hybridizing a primer to the first primer site; (c) amplifying a portion of the transposon sequence; (d) obtaining sequence data from fragment of the target nucleic acid including the portion of the transposon sequence.”  Claim 33 further requires “fragmenting the target nucleic acid to generate a library of fragments.”  The additional elements do not rely upon or make use of the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The steps are directed to an assay for gathering of the sequence data, which is then analyzed by the judicial exception.  The additional elements constitute insignificant extra-solution activity and do not integrate the judicial exception into a practical application.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims comprise the additional elements of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a portion of the plurality of transposons are inserted into the target nucleic acid, wherein at least one transposon of the plurality of transposons comprises: a first transposase recognition site; a second transposase recognition site; and a barcode disposed therebetween, wherein the barcode comprises a double-stranded nucleic acid sequence comprising a first strand barcode; a second strand barcode; and a first primer site; and (b) hybridizing a primer to the first primer site; (c) amplifying a portion of the transposon sequence; (d) obtaining sequence data from fragment of the target nucleic acid including the portion of the transposon sequence.”  Claim 33 further requires “fragmenting the target nucleic acid to generate a library of fragments.”  These steps constitute routine data gathering, as evidenced by Mazurkiewicz et al (Nature Reviews. Genetics, Vol. 7, pages 929-939, 2006), Choi et al (Journal of Microbiology and Biotechnology, Vol. 19, No. 3, pages 217-228, 2009), and Strathmann (US Patent No. 6,480,791 B1).  Specifically, Strathmann teaches a method comprising contacting genomic DNA with an insertion element, such as a transposon, such as mini-Tn10, which is inserted into the genomic DNA (e.g. column 19, lines 4-55; Example 4; Fig. 2).  Strathmann teaches that the transposon comprises two inverted repeats recognized by a transposase, where the inverted repeats flank a sample tag, and where the transposon further comprises five primer binding sites upstream of the sample tag and an inverted repeat (e.g., column 11, line 21 to column 12, line 35; Example 4; Fig. 1a).  Strathmann teaches that the sample tag is a sequence element used to identify or distinguish different sequence elements or clones as members of a collection (e.g., column 4, lines 38-62).  The sample tag of Strathmann is a double-stranded DNA barcode composed of a fist strand barcode and second strand barcode (e.g., Examples 2 and 4).  Strathmann teaches the method comprising cleaving the genomic DNA to completion with Tsp509 I, treating with alkaline phosphatase, ligating Adprimer to the cut DNA, denaturing the DNA and extending with Taq polymerase under conditions that allow the ligated Adprimer to loop back and prime DNA synthesis into the mini-Tn10 element, and subjecting the resulting products to nested PCR with primers that hybridize to the transposon upstream of the sample tag and an inverted repeat (e.g., column 20, line 25 to column 21, line 33; Example 4).  Strathmann teaches sequencing the PCR products to determine the junction of the transposon element and genomic DNA, and using the sequence to uniquely identify the location of an insertion element in the genomic DNA (e.g., column 20, lines 57-62; Example 4).  The additional elements constitute well-known, routine and conventional activity in the art.  The claims are not drawn to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is vague and indefinite in that the metes and bounds of the phrase “wherein step (e) comprises identifying the presence of a first barcode in one sequencing read and the presence of a corresponding barcode in another sequencing rad of the sequence data” are unclear.  The term “corresponding barcode” is not defined by the specification.  The nature of the correspondence is not specified, and one would not know whether any particular barcode sequence is a corresponding barcode or not.
Claim 20 depends from claim 19 and is rejected for the same reason applied to claim 19.
Claim 20 recites the limitation "the barcode" in line 1.  Claim 20 depends from claim 19, which sets forth a first barcode and a corresponding barcode.  Furthermore, claim 19 depends from claim 18, which sets forth a barcode in at least one transposon, which reads on a plurality of barcodes.  It is unclear which barcode is “the barcode” of claim 20.
	Claim 33 is vague and indefinite in that the metes and bounds of the phrase “aligning sequence data of sequence reads of the library of fragments having corresponding barcodes” are unclear.  The phrase is unclear in that the term “corresponding barcode” is not defined by the specification.  The nature of the correspondence is not specified, and one would not know whether any particular barcode is a corresponding barcode or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 11, 13, 15, 17, 18 and 25-31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Oh (Oh, Julia. (March 2010) A robust platform for high-throughput genomics in microorganisms. Doctoral dissertation. Stanford University, pages i-xiii, 1-137, and OH_supplementary.xls printed as pages 1/772-772/772; see the entire reference).
Regarding claims 11 and 26, Oh teaches a TagModule comprising two unique 20-bp sequences, referred to as an uptag and downtag, flanked by common polymerase chain reaction (PCR) priming sites (e.g., pages 29-30, Section 2.5.1 Creating the TagModule resource).  Oh teaches a method comprising transferring the TagModules to a transposon of choice, where the TagModule is placed between left and right transposase recognition sites; carrying out pooled tagged transposon mutagenesis (i.e., contacting a target nucleic acid with a plurality of transposons such that a plurality of transposons are inserted into the target nucleic acid), and sequencing, cataloging and archiving the tagged mutants (e.g., page 18, Section 2.3.2 Creation of tagged mutants via transposon mutagenesis; Fig. 2.1).  Oh teaches sequencing of the tagged mutants by a process of two-step arbitrary PCR to map the gene disrupted and the TagModule associated with the disruption (e.g., page 19, Section 2.3.3 Verification of TagModule transposon mutagenesis of S oneidensis MR-1).  The PCR products comprise fragments of the target nucleic acid.
Regarding claim 13, Oh teaches the method carried out where the target nucleic acid comprises nucleic acids from a plurality of different species of organisms (e.g., page 18, Section 2.3.2 Creation of tagged mutants via transposon mutagenesis).
Regarding claim 15, Oh teaches the method where the polymerase chain reaction (PCR) is used to fragment the target nucleic acid (e.g., page 19, Section 2.3.3 Verification of TagModule transposon mutagenesis of S oneidensis MR-1).  The polymerase chain reaction necessarily comprises contacting the target nucleic acid with a polymerase.
Regarding claim 25, Oh teaches the method where the first strand barcode and the second strand barcode comprise non-complementary sequences, such as a 5’ sequence of a first stand of a tag not being complementary to the 5’ sequence of the second strand of the tag (e.g., Supplementary Table 2.7).
Regarding claim 17, Oh teaches a TagModule comprising two unique 20-bp sequences, referred to as an uptag and downtag, flanked by common polymerase chain reaction (PCR) priming sites (e.g., pages 29-30, Section 2.5.1 Creating the TagModule resource).  Oh teaches a method comprising transferring the TagModules to a transposon of choice, where the TagModule is placed between left and right transposase recognition sites; carrying out pooled tagged transposon mutagenesis (i.e., contacting a target nucleic acid with a plurality of transposons such that a plurality of transposons are inserted into the target nucleic acid), sequencing, cataloging and archiving the tagged mutants, carrying out pooled tagging of strains; growing the tagged strains; extracting genomic DNA from the tagged strains; and amplifying the tags (e.g., pages 29-39; Fig. 2.1).  Oh teaches amplifying the tags with primers flanking the uptag and downtag (e.g., Fig. 2.1).  
Regarding claim 27, Oh teaches a linker sequence between a the uptag and downtag (barcode of the claim) (e.g., Fig. 2.1).
Regarding claim 28, Oh teaches the method where the first primer site is in the linker sequence (e.g., Fig. 2.1).
Regarding claim 29, Oh teaches the method where the linker contains a second primer site (e.g., Fig. 2.1).
Regarding claim 30, Oh teaches the method where the amplifying comprises hybridizing the first primer to the first primer site to amplify the uptag, and hybridizing the second primer to the second primer site to amplify the downtag (e.g., Fig. 2.1).
Regarding claim 31, Oh teaches the method where a transposon comprises a restriction enzyme cleavage site (fragmentation site of the claim) (e.g., paragraph bridging pages 29-30; Fig. 2.1).
Regarding claim 18, Oh teaches a TagModule comprising two unique 20-bp sequences, referred to as an uptag and downtag, flanked by common polymerase chain reaction (PCR) priming sites (e.g., pages 29-30, Section 2.5.1 Creating the TagModule resource).  Oh teaches a method comprising transferring the TagModules to a transposon of choice, where the TagModule is placed between left and right transposase recognition sites; carrying out pooled tagged transposon mutagenesis (i.e., contacting a target nucleic acid with a plurality of transposons such that a plurality of transposons are inserted into the target nucleic acid), and sequencing, cataloging and archiving the tagged mutants (e.g., pages 29-39; Fig. 2.1; Fig. 2.1).  Oh teaches sequencing of the tagged mutants by a process of two-step arbitrary PCR to map the gene disrupted and the TagModule associated with the disruption, where one of the primers is specific to the transposon sequence (i.e., a first primer is hybridized to a first primer site during PCR) (e.g., page 19, Section 2.3.3 Verification of TagModule transposon mutagenesis of S oneidensis MR-1; page 34, full paragraph).  Oh teaches sequencing the PCR products and using a custom Perl program to identify both the genome insertion location and the TagModule identity for each transposon mutant (assembly of a representation of a portion of the target nucleic acid from the sequence data) (e.g., page 30, full paragraph; page 34, full paragraph; paragraph bridging pages 39-40).

Claims 11, 17 and 25-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pobigaylo et al (Applied and Environmental Microbiology, Vol. 72, No. 6, pages 4329-4337, June 2006, cited as reference 125 on the IDS filed 3/25/2019; see the entire reference).
Regarding claim 11, Pobigaylo et al teach a Tn5 transposon vector comprising, in the following order, an outside end (OE) of a transposon (first transposase recognition site), a P4 priming site, and H-tag (first barcode comprising first and second strands), a linker comprising P3 and P2 priming sites, a K-tag (second barcode sequence different from the first barcode and comprising first and second strands), a P1 priming site, and an inner end (IE) of a transposon (second transposase recognition site) (e.g., pages 4330-4331, Construction of the mTn5 STM transposon and carrier plasmid pG18-STM; pages 4331-4332, Construction of a signature-tagged transposon library and mutagenesis of S. meliloti; Fig. 1).  Pobigaylo et al teach (a) contacting a target nucleic acid with a plurality of the mTn5-STM transposon vectors under conditions such that a plurality of the transposons are inserted into the target nucleic acid; and (b) using primer Qseq1 to sequence the junction of the transposon and genome (e.g., page 4331, Mapping of transposon insertion sites).  The use of the sequencing primer generates fragments of the target nucleic acid.
Regarding claim 25, Pobigaylo et al teach the method where the barcodes where the 5’ portion of the first strand of the barcode is not complementary to the 5’ end of the hybridized second strand of the barcode (e.g., page 4331, Design of tag sequences and cloning into the mTn5-STM transposon).
Regarding claim 26, Pobigaylo et al teach the method where the barcodes are 24 nucleotides long (e.g., page 4331, Design of tag sequences and cloning into the mTn5-STM transposon).
Regarding claim 17, Pobigaylo et al teach a Tn5 transposon vector comprising, in the following order, an outside end (OE) of a transposon (first transposase recognition site), a P4 priming site, and H-tag (first barcode), a linker comprising P3 and P2 priming sites, a K-tag (second barcode sequence different from the first barcode), a P1 priming site, and an inner end (IE) of a transposon (second transposase recognition site) (e.g., pages 4330-4331, Construction of the mTn5 STM transposon and carrier plasmid pG18-STM; pages 4331-4332, Construction of a signature-tagged transposon library and mutagenesis of S. meliloti; Fig. 1).  Pobigaylo et al teach (a) contacting a target nucleic acid with a plurality of the mTn5-STM transposon vectors under conditions such that a plurality of the transposons are inserted into the target nucleic acid; (b) hybridizing with primers P1_Kpn and P2_Kpn for the uptag and P3_Hind and P4_Hind for the downtag; and (c) amplifying the uptag and downtag portions of the transposon by PCR (e.g., page 4331, Transposon mutagenesis; page 4331, Competition experiments and probe preparation).
Regarding claim 27, Pobigaylo et al teach a linker sequence between a first portion of the barcode (H-tag) and second portion of the barcode (K-tag) (e.g., Fig. 1).
Regarding claim 28, Pobigaylo et al teach a first primer site within the linker sequence (e.g., Fig. 1).
Regarding claim 29, Pobigaylo et al teach the linker comprising a second primer site (e.g., Fig. 1).
Regarding claim 30, Pobigaylo et al teach the amplifying comprising hybridizing the first primer to the first primer site in the linker for amplification of the H-tag, and hybridizing the second primer to the second primer site in the linker for amplification of the K-tag (e.g., page 4331, paragraph bridging columns; Fig. 1).
Regarding claim 31, Pobigaylo et al teach the transposon comprises a NotI fragmentation site (e.g., Fig. 1).

Claims 11 and 21-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirby (Methods in Enzymology, Vol. 421, pages 17-21, 2007, cited as reference 78 on the IDS filed 3/25/2019; see the entire reference).
The instant specification defines a “barcode sequence” as “one or more nucleotide sequences that can be used to identify one or more particular nucleic acids” (paragraph [0125]).  The specification teaches that a barcode can comprise at least about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 or more consecutive nucleotides (paragraph [0125]).
	Regarding claims 11 and 26, Kirby teaches a method comprising (a) contacting a target nucleic acid with a plurality of EZ-Tn5 transposons under conditions such that a plurality of the transposons are inserted into a target nucleic acid; and (b) digesting the target DNA containing the transposons with a restriction endonuclease that cuts once in the Ez-Tn5 transposon (e.g., pages 18-20).  Kirby teaches the method where the EZ-Tn5 transposon has two inverted repeat mosaic ends (ME) flanking restriction enzyme sites (e.g., Fig. 1).  The transposon contains different sequences upstream and downstream of the restriction sites, where the different sequences are composed of at least four nucleotides (e.g., portion comprising the KanR gene), and where the different sequences would be capable of being used to identify the nucleic acid.  Thus, the sequences within the mosaic ends comprise the first and second strand barcodes.  Accordingly, Kirby teaches each and every limitation of the rejected claims.
	Regarding claim 21, Kirby teaches the method where the transposon comprises a fragmentation site within the transposon sequence (barcode) (e.g., Fig. 1).
	Regarding claim 22, Kirby teaches the method where the fragmenting with the restriction enzyme separates a first portion of the transposon sequence (barcode) from a second portion of the transposon sequence (barcode) (e.g., Fig. 1).
	Regarding claims 23 and 24, Kirby teaches the method where the transposon is inserted into target nucleic acid, and cleavage of the inserted transposon and adjoining target nucleic acid sequence with the restriction enzyme (e.g., pages 19-20).  The cleavage reaction splits the transposon, which results in a first portion of the transposon (barcode) on a first nucleic acid fragment comprising a first target nucleic acid sequence (host sequence), and a second nucleic acid fragment comprising a second target nucleic acid sequence (host sequence).  The first and second target nucleic acid sequences (host sequences) are upstream and downstream of the integrated transposon, but were adjacent prior to transposition (e.g., pages 19-20).
	Regarding claim 25, Kirby teaches the method where the first strand barcode and the second strand barcode comprise non-complementary sequences, such as a portion of one strand of the R6Kγori not being complementary to the KanR portion (e.g., Fig. 1).

Claims 11, 13, 14 and 21-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Craig et al (US Patent Application Publication No. 2011/0311506 A1, cited as reference 32 on the IDS filed 3/25/2019; see the entire reference).
The instant specification defines a “barcode sequence” as “one or more nucleotide sequences that can be used to identify one or more particular nucleic acids” (paragraph [0125]).  The specification teaches that a barcode can comprise at least about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 or more consecutive nucleotides (paragraph [0125]).
Regarding claim 11, Craig teaches a method comprising (a) contacting a target nucleic acid with a plurality of piggyBac transposons comprising a nucleic acid sequence positioned between at least two repeats, wherein the repeats bind to the piggyBac transposase, wherein the transposon is inserted into the DNA of the cell in the presence of the piggyBac transposase protein, and wherein the nucleic acid sequence comprises a restriction endonuclease recognition site; and (b) following insertion, the cell DNA is isolated and digested with the restriction endonuclease (e.g., paragraphs [0055] and [0157]).  The transposon contains a first strand and a second strand positioned between the two repeat (e.g., paragraph [0157]), where the sequence would be capable of being used to identify the nucleic acid.  Accordingly, Craig teaches each and every limitation of claim 11.
Regarding claims 13 and 14, Craig teaches the method where the cells are a variety of cell types and a variety of species, including but not limited to animal cells or cells from bacteria, fungi (e.g., yeasts) or plants (e.g., paragraph [01037]).  The target nucleic acids will necessarily have a plurality of haplotypes.
Regarding claim 21, Craig et al teach the restriction endonuclease recognition site between the two transposon ends (e.g., paragraph [0157]), which is within the first strand barcode and second strand barcode.
Regarding claims 22-24, Craig et al teach the fragmenting comprises fragmenting the inserted piggyBac transposon within the sequence between the two ends, and fragmenting the genomic sequence at approximately 4000-bp intervals (e.g., paragraph [0157]).  Thus, cleavage with the restriction endonuclease results in a first portion of the barcode on a first nucleic acid fragment comprising a first host sequence, and a second portion of the barcode on a second nucleic acid fragment comprising a second host sequence, where the first and second host sequences were adjacent sequences prior to transposon insertion.
Regarding claim 25, Craig et al teach the sequence encoding GFP between the two ends (e.g., paragraph [0157]).  The 5’ end of the GFP coding sequence on one strand is not complementary to the 5’ end of the non-coding strand of the GFP coding sequence.
Regarding claim 26, Craig et al teaches the nucleic acid sequence between the two repeats includes a nucleic acid sequence encoding a marker protein, such as GFP and a restriction endonuclease recognition site (e.g., paragraph [0157]).  Thus, the sequence includes at least four nucleotides.

Claims 11, 13, 14, 17-19, 25-27, 31 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Strathmann (US Patent No. 6,480,791 B1; see the entire reference).
Regarding claim 11, Strathmann teaches a method comprising contacting genomic DNA with an insertion element, such as a transposon, such as mini-Tn10, which is inserted into the genomic DNA (e.g., column 19, lines 4-55; Example 4; Fig. 2).  Strathmann teaches fragmenting the genomic DNA by cleavage with a restriction enzyme that cuts at site 100 as shown in Fig. 2 or by randomly shearing DNA (e.g., column 20, lines 25-62; Example 4; Fig. 2).  Strathmann teaches that the transposon comprises two inverted repeats recognized by a transposase, where the inverted repeats flank a sample tag (e.g., column 19, lines 4-31; Example 4; Fig. 2).  Strathmann teaches that the sample tag is a sequence element used to identify or distinguish different sequence elements or clones as members of a collection (e.g., column 4, lines 38-62).  The sample tag of Strathmann is a double-stranded DNA barcode composed of a fist strand barcode and second strand barcode (e.g., Examples 2 and 4).
Regarding claims 13 and 14, Strathmann teaches the method where the target is genomic DNA from Saccharomyces cerevisiae, Escherichia coli, Bacillus subtilis, mammalian cell lines, plant cell lines, Drosophila embryos, and zebrafish cell lines (e.g., column 19, lines 4-31).  The target nucleic acids will necessarily have a plurality of haplotypes.
Regarding claim 25, Strathmann teaches the method where the 5’ end of the first strand is not complementary to the 5’ end of the second strand of the sample tag (e.g., Example 2).
Regarding claim 26, Strathmann teaches the method where the sample barcode is 25 nucleotides in length on each strand (e.g., Example 2).
Regarding claim 17, Strathmann teaches a method comprising contacting genomic DNA with an insertion element, such as a transposon, such as mini-Tn10, which is inserted into the genomic DNA (e.g., column 19, lines 4-55; Example 4).  Strathmann teaches that the transposon comprises two inverted repeats recognized by a transposase, where the inverted repeats flank a sample tag, and where the sample tag is flanked by first and second primer sites (e.g., column 11, line 21 to column 12, line 35; Example 4; Fig. 1a).  Strathmann teaches that the sample tag is a sequence element used to identify or distinguish different sequence elements or clones as members of a collection (e.g., column 4, lines 38-62).  The sample tag of Strathmann is a double-stranded DNA barcode composed of a fist strand barcode and second strand barcode (e.g., Examples 2 and 4).  Strathmann teaches hybridizing primers to the first and second primer sites, and amplifying the sample tag portion of the transposon sequence (e.g., column 11, line 21 to column 12, line 35; Example 4; Fig. 1a).
Regarding claim 27, Strathmann teaches the method where the sample barcode contains a first sequence linked via a linker sequence to a second sequence (e.g., Example 2).
Regarding claim 31, Strathmann teaches the method where the transposon contains a fragmentation site (100) (e.g., Fig. 2).
Regarding claim 18, Strathmann teaches a method comprising contacting genomic DNA with an insertion element, such as a transposon, such as mini-Tn10, which is inserted into the genomic DNA (e.g. column 19, lines 4-55; Example 4; Fig. 2).  Strathmann teaches that the transposon comprises two inverted repeats recognized by a transposase, where the inverted repeats flank a sample tag, and where the transposon further comprises five primer binding sites upstream of the sample tag and an inverted repeat (e.g., column 11, line 21 to column 12, line 35; Example 4; Fig. 1a).  Strathmann teaches that the sample tag is a sequence element used to identify or distinguish different sequence elements or clones as members of a collection (e.g., column 4, lines 38-62).  The sample tag of Strathmann is a double-stranded DNA barcode composed of a fist strand barcode and second strand barcode (e.g., Examples 2 and 4).  Strathmann teaches the method comprising cleaving the genomic DNA to completion with Tsp509 I, treating with alkaline phosphatase, ligating Adprimer to the cut DNA, denaturing the DNA and extending with Taq polymerase under conditions that allow the ligated Adprimer to loop back and prime DNA synthesis into the mini-Tn10 element, and subjecting the resulting products to nested PCR with primers that hybridize to the transposon upstream of the sample tag and an inverted repeat (e.g., column 20, line 25 to column 21, line 33; Example 4).  Strathmann teaches sequencing the PCR products to determine the junction of the transposon element and genomic DNA, and using the sequence to uniquely identify the location of an insertion element in the genomic DNA (assembling a representation of a portion of the target nucleic acid from the sequence data of the claim) (e.g., column 20, lines 57-62; Example 4).
Regarding claims 19 and 33, Strathmann teaches the method as above where one sample tag is present, and further comprising randomly inserting a second collection of tags into this collection of sample-tagged vectors (e.g., column 28, lines 22-58).  Strathmann teaches that the information between the two tags is useful so that information derived from opposite ends of the same polynucleotide can be related (e.g., column 28, lines 40-58).  Strathmann teaches that a simple way to relate the two sets of tags is to use one set to sequence the other set according to the method of the invention (e.g., column 28, lines 46-48).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby (Methods in Enzymology, Vol. 421, pages 17-21, 2007, cited as reference 78 on the IDS filed 3/25/2019; see the entire reference) in view of Shevchenko et al (Nucleic Acids Research, Vol. 30, No. 11, pages 2469-2477, 2002, cited as reference 143 on the IDS filed 3/25/2019; see the entire reference) and Kramer (Current Protocols in Neuroscience, pages 4.27.1-4.27.19, 2002, cited as reference 83 on the IDS filed 3/25/2019, cited in a prior action; see the entire reference).
The teachings of Kirby are described above and applied as before.
Kirby does not teach the method where the target nucleic acid comprises cDNAs from a single cell from a plurality of species.  
Shevchenko et al teach a robust and scalable Tn5 transposon-based strategy for the full-insert sequencing of cDNA clones (e.g., page 2475, paragraph bridging columns; Fig. 1).  Shevchenko et al teach contacting target cDNA clones with a plurality of EZ::TN™ <KAN-2> transposons under conditions such that a plurality of the transposons are inserted into the target cDNA; and sequencing the resulting clones with primers located with the vector and transposon (e.g., page 2470, Transposon insertion; page 2470, DNA sequencing).
Kramer teaches a method of making linear cDNA from the RNA of a single cell (e.g., pages 4.27.2-4.27.5).  These cDNA molecules are from a plurality of species of mRNA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of EZ-Tn5 transposition of Kirby to include the transposition into cDNA molecules from a single cell, because Kirby teaches an EZ-Tn5 transposon, Shevchenko et al teach that such a transposon can be used to target cDNA molecules, and Kramer teaches cDNA molecules from a single cell.  It would have been obvious to substitute one target DNA for another in order to receive the predictable result of carrying out Tn5 insertion reactions into a target cDNA for downstream applications such as sequencing.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (Oh, Julia. (March 2010) A robust platform for high-throughput genomics in microorganisms. Doctoral dissertation. Stanford University, pages i-xiii, 1-137, and OH_supplementary.xls printed as pages 1/772-772/772; see the entire reference) in view of Cline et al (Nucleic Acids Research, Vol. 24, No. 18, pages 3546-3551, 1996).
The teachings of Oh are described above and applied as before.
Oh does not teach the method where the polymerase used in the polymerase chain reaction (PCR) is a polymerase that has 3’ to 5’ exonuclease activity.
Cline et al teach that Pfu polymerase is a thermostable DNA polymerase with 3’ to 5’ exonuclease activity, which has a 10-fold lower error rate during the polymerase chain reaction as compared to the non-proofreading enzyme Taq (e.g., Abstract; page 3546, left column, 1st paragraph of the Introduction).  Cline et al teach that the higher fidelity is due to the 3’ to 5’ exonuclease activity of Pfu polymerase (e.g., page 3550, left column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Oh comprising the polymerase chain reaction to include the use of Pfu polymerase as the polymerase in the reaction as taught by Cline et al because Cline et al teach it is within the ordinary skill in the art to use either polymerase to carry out the polymerase chain reaction.  Because Cline et al teach the use of Pfu polymerase in a polymerase chain reaction, one would have had a reasonable expectation of success in using Pfu polymerase in the polymerase chain reaction of Oh.
One would have been motivated to make such a modification in order to receive the expected benefit of using a polymerase with higher fidelity as taught by Cline et al.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strathmann (US Patent No. 6,480,791 B1; see the entire reference).
The teachings of Strathmann are described above and applied as before.  Strathmann et al teach an embodiment to identify the insertion element junction (110) by cleaving with a restriction enzyme that cuts at site 100, circularizing the product with a ligase, PCR amplifying with the primers 112 and 114, which hybridize to common elements 102 and 104, and using primer 114 as a sequencing primer (e.g., column 20, lines 25-56; Fig. 2).
Strathmann does not teach terminating the sequencing after the sample tag (barcode) has been identified.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Strathmann to substitute the use of 114 as a sequencing primer with the use of 116 as a sequencing primer.  Strathmann teaches that 114 and 116 can be used to amplify the junction, and a sequencing primer of 114 is an example (e.g., column 20, lines 25-41).  One would have readily been able to envision the use of primer 116 as a sequencing primer.  One would have made such a substitution in order to provide the predictable result of sequencing into the junction 110.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Strathmann to terminate the sequencing reaction after the sample tag (barcode) is read, because the sequence of the transposon was known and the goal is to obtain the unknown genomic DNA sequence as tied to a particular tagged mutant.  
One would have been motivated to make such a modification in order to receive the expected benefit of expanding the repertoire of sequencing primers used and providing sequence data from the junction side of the sequence without using additional resources to sequencing the known transposon sequence beyond the sample tag (barcode).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig (US Patent Application Publication No. 2011/0311506 A1, cited as reference 32 on the IDS filed 3/25/2019; see the entire reference) in view of Zeevi et al (Proceedings of the National Academy of Sciences, USA, Vol. 105, No. 35, pages 12785-12790, September 2008, cited as reference 166 on the IDS filed 3/25/2019; see the entire reference).  
The teachings of Craig are described above and applied as before.
Craig does not teach the method where the cleavage site is a nickase recognition site, and where a nickase cleaves the nickase recognition site.
Zeevi et al teach that many 6-bp cutters are widely used for various recombinant DNA applications; however, their application can be somewhat limited by their high statistical occurrence within various DNA sequences (e.g., page 12785, left column, last full paragraph).  Zeevi et al teach that zinc finger nucleases (ZFN) are hybrid synthetic restriction enzymes that can be used for cloning purposes (e.g., Abstract).  Zeevi et al teach that ZFNs are composed of an engineered zinc finger DNA-binding domain fused to the FokI non-specific DNA-cleavage domain, where one strand is cut by the FokI domain (i.e., the fusion protein acts as a nickase) (e.g., page 12785, right column, full paragraph; Fig. 1).  Zeevi et al teach that two fusion proteins monomers act together to make a double-stranded cut (e.g., page 12785, right column, full paragraph; Fig. 1).  Zeevi et al teach that the requirement for binding of both monomers improves the specificity of the cleavage reaction (e.g., page 12785, right column, full paragraph).  Furthermore, Zeevi et al teach that the ability to engineer ZFNs significantly increases the number of restriction enzymes that can be developed and be useful for DNA cloning (e.g., paragraph bridging pages 12785-12786).  Zeevi et al teach that the ZFNs can be used in conjunction with commercially available restriction enzymes, and that pairs of ZFNs can be designed for compatibility, which is a powerful addition to the molecular biologist's toolbox (e.g., page 12789, right column, 2nd full paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Craig to include the ZFN (i.e., nickase) recognition sites and ZFN cleavage as taught by Zeevi et al, because Craig teaches it is within the ordinary skill in the art to use 6-base cutters (e.g., paragraph [0157], and Zeevi et al teach that ZFNs are substitutes for 6-base cutters.  One would have had a reasonable expectation of success in substituting one 6-base cutter for another.
One would have been motivated to make such a modification in order to receive the expected benefit of being able to target a wider variety of sequences without being limited to the commercially available 6-base cutters as taught by Zeevi et al.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-15 and 19 of U.S. Patent No. 9,074,251 B2 (hereinafter the ‘251 patent) in view of Jackson et al (BioTechniques, Vol. 34, No. 3, pages 604, 606 and 608, 2003, cited as reference 70 on the IDS filed 3/25/2019), and Cline et al (Nucleic Acids Research, Vol. 24, No. 18, pages 3546-3551, 1996).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘251 patent is drawn to the steps of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a plurality of the transposons are inserted into the target nucleic acid, wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair, wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a fragmentation site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence, wherein the barcode pair is disposed between the first and second transposase recognition sites; (b) fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments; (c) obtaining sequence reads from the nucleic acid fragments; and (d) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair.”  Claim 1 of the ‘251 patent anticipates instant claims 11 and 21-25.  Claim 2 of the ‘251 patent anticipates instant claim 12.  Claim 3 of the ‘251 patent anticipates instant claim 13.  Claim 4 of the ‘251 patent anticipates instant claim 14.
Claim 11 of the ‘251 patent is drawn to the steps of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a portion of the transposons are inserted into the target nucleic acid, wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair, wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a first primer site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence, wherein the barcode pair is disposed between the first and second transposase recognition sites; (b) hybridizing a first primer to the first primer site; (c) amplifying a portion of the transposon using the first primer that is hybridized to the first primer site, to create a plurality of amplified nucleic acids for sequencing; (d) obtaining sequence reads from the amplified nucleic acids; and (e) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair.”  Claim 11 of the ‘251 patent anticipates instant claims 11, 15, 17, 18, 21-25, 27 and 28.  Claim 12 of the ‘251 patent anticipates instant claim 19.  Claim 13 of the ‘251 patent anticipates instant claim 20.  Claim 14 of the ‘251 patent anticipates instant claim 29.  Claim 15 of the ‘251 patent anticipates instant claim 30.  Claim 11 of the ‘251 patent does not require at least one transposon to comprise a fragmentation site that is a nickase site, and fragmenting the target nucleic acid to generate a library of fragments.  However, claim 19 of the ‘251 patent is an analogous method that includes a fragmentation site in a transposon, fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments, and assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair. Claim 19 of the ‘251 patent includes a fragmentation site that is an RNA sequence.  Furthermore, claim 7 of the ‘251 patent indicates that a suitable fragmentation site is a site that is a nickase recognition site.  It would have been obvious to include these additional steps in the method in order to expand the repertoire of transposon elements used and sequences obtained by the method.  Thus, instant claims 31-33 are not patentably distinct from the claims of the ‘251 patent.
The claims of the ‘251 patent do not specify the length of the barcode sequence is at least four nucleotides.  However, Jackson et al teach that barcodes of 20 nucleotides allow for sequencing and assembly of shotgun sequences back to their respective pieces accurately, even in the presence of homologous or identical stretches within a pool of multiple clones (e.g., paragraph bridging pages 604 and 608).  Thus, it would have been obvious to one to use a barcode length of 20 nucleotides in order to achieve the predictable result of providing a barcode length suitable for sequence assembly.  Accordingly, instant claim 26 is not patentably distinct from the claims of the ‘251 patent.
The claims of the ‘251 patent do not specify that the amplifying is carried out with a polymerase that has 3’ to 5’ exonuclease activity.  However, Cline et al teach that Pfu polymerase is a thermostable DNA polymerase with 3’ to 5’ exonuclease activity, which has a 10-fold lower error rate than of the non-proofreading enzyme Taq (e.g., page 3546, left column, 1st paragraph of the Introduction).  Thus, it would have been obvious to one to use the Pfu polymerase in the amplification reaction in order to use a polymerase enzyme with a low error rate.  Accordingly, instant claim 16 is not patentably distinct from the claims of the ‘251 patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699